Title: Memoranda, 28 June 1757
From: Washington, George
To: 

 

[Fort Loudoun] 28th [June 1757]
Colo. Stanwix

Whether Officers who are sent express, or upon any other Duty, where Horses are indispensably necessary are obligd to furnish them, or have them provided at the Expence of the Publick.
28 Mr Fielg Lewis
Write to him for a looking Glass.
28th The Govr
The Contractors should have Instructions to engage Provisions before the Season advances too far—there are I am told, Persons employd in Augusta already to purchase fat Cattle for the Army to the Northward.
It is necessary I should have accordg to promise a fund of money lodgd in my hand to answer Contingent Expences. Company’s.
So soon as the Company’s are formd agreeable to the New Regulation an exact size & necessary Roll is to be given into me of each Company.
An exact Monthly return is to be Given in specifying all occurances wch have happend in the Company’s & time when &ca.
Any Commanding Officer of a Comy failing in this Point shall be put under Arrest & tryed for disobedience of Orders.
